DETAILED ACTION
Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Examiner note: claim 1 recites the limitations “if it is determined that … and at least based on the at least one remote processing delay, … to execute a target job of the first node” are conditional limitations and do not have patentable weight and therefore are not considered.

The claim 1 recites “determining whether a local processing delay of a first accelerator resource of the first node exceeds a first threshold delay or not”. The recited step, under the broadest reasonable interpretation, cover performance of the steps in human mind. For example, “determining whether …” in the context of the claim encompasses a user making a manual determine step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “at a first node of a storage system”. The first node is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discuss above with respect to integration of the abstract idea into a practical application, the additional element of performing the step at a first node of a storage system amounts no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reasons as stated above. The claims are dependent on claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of claim 1. For instance, claims 2, 3 and 5-8 are subject to conditional limit of claim 1, and do not have patentable weight and therefore are not considered. Claim 4 recites limitations “if the priority of the job to be executed is lower than the threshold priority, determining the job to be executed as the target job” and “if the priority of the job to be executed exceeds the threshold priority, selecting the first accelerator resource of the first node to execute the job to be executed”, in which, the second if statement can be ignore when the first if statement condition met. The limitation “determining the job to be executed as the target job”, under the broadest reasonable interpretation, cover performance of the steps in human mind. The limitation fails to make the claims any less abstract and thus are not additional to the abstract idea. Claim 4 does not add any step or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 1-8 are therefore not drawn to patent-eligible subject as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner note: claim 1 recites the limitations “if it is determined that … and at least based on the at least one remote processing delay, … to execute a target job of the first node” are conditional limitations and do not have patentable weight and therefore are not considered.

The claim 1 recites “at a first node of a storage system, determining whether a local processing delay of a first accelerator resource of the first node exceeds a first threshold delay or not” clearly indefinite because it fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation does not provide any meaningful matter that can be considered as an invention.
Claims 2-8 depend on claim 1 and fail to cure the deficiency of claim 1 above.
Claim 4 depends on claim 1 and recites additional steps, however, it is unclear how the steps of claim 4 would corporate with steps of claim 1 because in claim 1, a second accelerator is selected to execute a target job when it is determined that the local processing delay exceeds the first threshold delay, and in claim 4, there’s a change that the first accelerator is selected to execute the target job. 
Therefore, claims 1-8 are indefinite.
Claims 12 and 20 suffer the same problem as claim 4 above.
Because of indefinite of claims 4, 12 and 20, no art rejection is issued for these claims. Further consideration once the Applicant’s argument/explanation is received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Usami (JP 2020110926 A1).

Examiner note: Claim 1 recites the limitations “if it is determined that … and at least based on the at least one remote processing delay, … to execute a target job of the first node” are conditional limitations and do not have patentable weight and therefore are not considered. claims 2, 3 and 5-8 are subject to conditional limit of claim 1, and do not have patentable weight and therefore are not considered.

As to claim 1, Usami teaches a resource utilization method, comprising:
at a first node of a storage system, determining whether a local processing delay of a first accelerator resource of the first node exceeds a first threshold delay or not (When it is determined that … judgment is made by comparing with a preset threshold value; page 6, 3rd – 4th paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (JP 2020110926 A1) in view of Wu et al. (CN 110493360 A).

As to claim 9, Usami teaches an electronic device, comprising:
a processor (CPU; page 3, Fig. 2); and
a memory coupled to the processor, the memory having instructions stored therein, and the instructions, when executed by the processor, causing the device to execute actions, the actions comprising (The computer 9 executes the job … the controller; page 3, 4th paragraph):
at a first node of a storage system, determining whether a local processing delay of a first accelerator resource of the first node exceeds a first threshold delay or not (When it is determined that … judgment is made by comparing with a preset threshold value; page 6, 3rd – 4th paragraph);
if it is determined that the local processing delay exceeds the first threshold delay, determining at least one remote processing delay respectively corresponding to at least one second node of a second accelerator resource of a corresponding second node ((Current GPU usage rate) … >= Threshold value … the offload destination; page 6 – page 7, 4th paragraph); and
at least based on the at one remote processing delay, selecting a second accelerator resource, from the second accelerator resources of the at least one second node, to execute a target job of the first node (when a computer that can be selected as an offload … using the external resource; page 7, 6th paragraph).
Usami does not teach each remote processing delay comprising a processing delay of a second accelerator resource of a corresponding second node and a round-trip time between the first node and the corresponding second node.
However, Wu teaches each remote processing delay comprising a processing delay of a second accelerator resource of a corresponding second node and a round-trip time between the first node and the corresponding second node (page 4, last paragraph – page 5, 5th paragraph and page 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wu to the system Usami because Wu teaches a method that when selecting a computer to offload a task, communication time must be considered in addition to processing time of a remote node, thus, to select a correct server/computer to execute task when time is sensitive for task.

As to claim 10, although Usami and Wu don’t teach wherein the local processing delay of the first node exceeds the round-trip time, it is just a matter of system in different period.

As to claim 11, Usami teaches wherein the first node and the at least one second node are connected through a high-speed network interface (The image forming apparatus 1 is connected to a network via a wired or wireless LAN … external device information; page 4, 6th – 7th paragraph).

As to claim 13, Usami as modified by Wu teaches wherein at least one second node comprises a plurality of second nodes, and wherein the selecting a second accelerator resource to execute the target job of the first node comprises: comparing a plurality of remote processing delays respectively corresponding to the plurality of second nodes with a second threshold delay; based on a result of the comparison, determining a remote processing delay that does not exceed the second threshold delay from the plurality of remote processing delays; and selecting a second accelerator resource of the second node corresponding to the determined remote processing delay to execute the target job (page 7, 1st – 6th paragraph).

As to claim 14, Usami as modified by Wu teaches wherein the at least one second node comprises a plurality of second nodes, and wherein the selecting a second accelerator resource to execute the target job of the first node comprises: selecting the lowest remote processing delay from a plurality of remote processing delays respectively corresponding to the plurality of second nodes; and selecting a second accelerator resource of the second corresponding to the selected remote processing delay to execute the target job (page 7, 1st – 6th paragraph).

As to claim 15, Usami teaches executing the target job by utilizing the selected second accelerator resource through a remote program call interface (page 7, 6th paragraph).

As to claim 16, Usami and Wu do not teach wherein the first accelerator resources and the second accelerator resources comprises quick assist technology (QAT) cards, however, it is well known in the art, and also disclosed in the background of the instant application, QAT cards are one type of multiple types of accelerators. Therefore, it would have been obvious to one of ordinary skill in the art that the first accelerator resources and the second accelerator resources comprises quick assist technology (QAT) cards

As to claim 17, it is the same as the device claim 9 above except this is a computer program product and therefore is rejected under the same ground of rejection.

As to claims 18, 19 and 21-24, see rejections of claims 10, 11 and 13-16 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sen et al. (US 11,290,392 B2) teaches technologies for pooling accelerators over fabric. An application may access an accelerator device that is either local or a remote based on the usage of each accelerator of multiple accelerators.
Sardino et al. (US 10,585,718 B2) teaches methods and systems for hybrid acceleration in a processing environment. Application can select accelerator from the plurality of accelerators and offload processing jobs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
December 13, 2022